[Cite as In re D.T., 2015-Ohio-5041.]


STATE OF OHIO                     )                    IN THE COURT OF APPEALS
                                  )ss:                 NINTH JUDICIAL DISTRICT
COUNTY OF LORAIN                  )

IN RE: D.T.                                            C.A. No.      14CA010700
       J.T.
       R.T.

                                                       APPEAL FROM JUDGMENT
                                                       ENTERED IN THE
                                                       COURT OF COMMON PLEAS
                                                       COUNTY OF LORAIN, OHIO
                                                       CASE Nos. 12JC36788
                                                                  12JC36865
                                                                  12JC35294

                                 DECISION AND JOURNAL ENTRY

Dated: December 7, 2015



        SCHAFER, Judge.

        {¶1}     Appellant, Terry T. (“Mother”), appeals from a judgment of the Lorain County

Court of Common Pleas, Juvenile Division, that placed three of her minor children in the legal

custody of relatives. This Court affirms.

                                                  I.

        {¶2}     Mother is the biological mother of five children, three of whom are parties to this

appeal: D.T., born July 22, 1998; J.T., born November 11, 1999; and R.T., born May 8, 2003.

The children’s father did not appeal the trial court’s judgment.

        {¶3}     During January 2012, LCCS filed dependency and neglect complaints, alleging

that Mother was failing to meet the basic needs of her children because she had mental health

and/or substance abuse problems and there was domestic violence in the home. At that time,

LCCS filed complaints pertaining only to Mother’s youngest two children, R.T. and N.T. (who is
                                                   2


not a party to this appeal), and the trial court allowed them to remain in the home under an order

of protective supervision.

       {¶4}    By August 2012, however, all of Mother’s minor children were removed from her

home because Mother had refused to comply with the case plan requirements that she undergo

mental health and drug assessments and treatment. Mother had admitted to the caseworker that

she had past drug problems and had received mental health treatment in the past, but she refused

to address those problems. LCCS had become most concerned about Mother’s untreated mental

health problems because she often behaved in an erratic or threatening manner.

       {¶5}    The trial court later adjudicated the children neglected and dependent and placed

D.T. in the temporary custody of LCCS and J.T. and R.T. in the temporary custody of a maternal

aunt. LCCS initially placed D.T. in foster care, but was later able to place him in the home of his

paternal grandparents.

       {¶6}    The reunification goals of the case plans included several requirements for

Mother but focused primarily on her stabilizing her mental health by obtaining psychiatric and

psychological evaluations and following any treatment recommendations. As the caseworker

would later explain, until Mother’s mental health and behavior improved, she would be unable

and/or unwilling to work on other reunification goals. During the next several months, however,

Mother started, but did not complete, a psychological evaluation and did not follow through with

a psychiatric assessment. Consequently, her unstable mental health continued to be the primary

obstacle to her reunification with her children.

       {¶7}    On November 1, 2013, LCCS filed an amended case plan to terminate Mother’s

supervised visits until she followed through with mental health treatment. After a hearing, the

trial court overruled Mother’s objections and adopted the amended case plan. Mother’s refusal
                                                  3


to seek mental health treatment continued for many more months, so she was unable to visit the

children.

       {¶8}    On March 26, 2014, Mother was found alone in a marshy area, where she had

apparently been stuck for several days after wandering from her home. She was paranoid,

delusional, and suffering from hypothermia, so she was transported to a hospital. After Mother’s

physical condition stabilized, she was transferred to the psychiatric ward, where she began taking

psychiatric medications and remained for more than a month.

       {¶9}    While Mother was hospitalized, LCCS moved the trial court to place D.T. in the

legal custody of his paternal grandparents and to place J.T. and R.T. in the legal custody of the

maternal aunt. Following a hearing on the motions several months later, the trial court found that

it was in the best interests of the children to be placed in the legal custody of the respective

relatives. Consequently, it granted the legal custody motions filed by LCCS.

       {¶10} Mother appeals and raises one assignment of error pertaining to the legal custody

judgments. Although Mother also assigns error to the final disposition of her youngest child,

N.T., that alleged error is not properly before us because N.T. is not a party to this appeal.

                                                 II.

                                  ASSIGNMENT OF ERROR

       THE GRANT OF LEGAL CUSTODY OF 1-D.T. TO PATERNAL
       GRANDPARENTS AND THE GRANT OF LEGAL CUSTODY OF 2-J.T. AND
       3-R.T. TO AUNT WAS AN ABUSE OF DISCRETION AND AGAINST THE
       MANIFEST WEIGHT OF THE EVIDENCE.

       {¶11} Mother argues that the trial court committed reversible error by placing the

children in the legal custody of their relatives.         Following an adjudication of neglect,

dependency, or abuse, the juvenile court’s determination of whether to place a child in the legal

custody of a parent or a relative is based solely on the best interest of the child. See In re D.R.,
                                                  4


153 Ohio App. 3d 156, 2003-Ohio-2852, ¶ 17 (9th Dist.). “Although there is no specific test or

set of criteria set forth in the statutory scheme, courts agree that the trial court must base its

decision on the best interest of the child.” In re N.P., 9th Dist. Summit No. 21707, 2004-Ohio-

110, ¶ 23, citing In re Fulton, 12th Dist. Butler No. CA2002-09-236, 2003-Ohio-5984, ¶ 11. The

trial court’s decision to grant or deny a motion for legal custody is within its sound discretion

and will not be reversed absent an abuse of discretion. In re M.S., 9th Dist. Summit No. 22158,

2005-Ohio-10, ¶ 11. An abuse of discretion implies that the court’s decision was unreasonable,

arbitrary, or unconscionable. Blakemore v. Blakemore, 5 Ohio St. 3d 217, 219 (1983).

       {¶12} “[T]his Court has held that the best interest test set forth in R.C. 2151.414(D),

although it relates to permanent custody, ‘provide[s] guidance’ in legal custody determinations.”

In re B.G., 9th Dist. Summit No. 24187, 2008-Ohio-5003, ¶ 9, quoting In re T.A., 9th Dist.

Summit No. 22954, 2006-Ohio-4468, ¶ 17. When determining a child’s best interest under R.C.

2151.414(D), the juvenile court must consider all the relevant enumerated factors: the interaction

and interrelationships of the children, their wishes, the custodial history of the children, and their

need for permanence in their lives. See In re R.G., 9th Dist. Summit Nos. 24834, 24850, 2009-

Ohio-6284, ¶ 11. “Although the trial court is not precluded from considering other relevant

factors, the statute explicitly requires the court to consider all of the enumerated factors.” In re

Smith, 9th Dist. Summit No. 20711, 2002 WL 5178, *3 (Jan. 2, 2002); see also In re Palladino,

11th Dist. Geauga No. 2002-G-2445, 2002-Ohio-5606, ¶ 24.

       {¶13} Mother’s only argument on the best interest factors is that the children wanted to

return to her home and that she was given little opportunity to continue her established

relationship with them because her visits were terminated. The termination of Mother’s visits

with the children was litigated at a hearing before the trial court on Mother’s objections to the
                                                  5


amended case plan. Mother has not assigned error to the amended case plan, nor has she

supplied this Court with a transcript of that hearing.

       {¶14} Moreover, the record reveals that Mother had serious mental health problems,

which she refused to acknowledge or address through consistent treatment. Although LCCS was

also concerned about the unsuitable condition of Mother’s home, potential substance abuse

problems, and other issues, the caseworker testified that those were secondary issues. LCCS was

most concerned about Mother’s combative and erratic behavior and recognized that she could

not begin to address the other components of the case plan until she stabilized her mental health.

       {¶15} More than four months after her visits with the children were terminated, Mother

was involuntarily hospitalized in a psychiatric ward for more than a month. While hospitalized,

she eventually began taking psychiatric medications and continued to do so while she was

hospitalized. The caseworker testified that he noticed a significant improvement in Mother’s

behavior after she was released from the hospital.       Mother failed to attend her follow-up

appointment ten days later at Nord Center, however, so she received no further mental health

treatment. Over time, the caseworker observed a decline in Mother’s behavior and believed that

she had stopped taking her psychiatric medications.

       {¶16} Mother admitted at the hearing that she did not attend her follow-up psychiatric

appointment, nor had she received any mental health treatment since her release from the

hospital more than four months earlier.       Although she initially testified that she had been

regularly taking the psychiatric medications that had been prescribed at the hospital, she admitted

on cross-examination that she had not been prescribed a sufficient supply of medication at the

hospital to last four months. Mother then conceded that she had not been taking the medications

every day because she was attempting to stretch her limited supply.
                                                6


       {¶17} Mother attempted to persuade the trial court that she had no mental health issues

but her testimony and behavior during the hearing suggested otherwise. Before Mother testified,

the trial judge repeatedly asked her to lower her voice because she was apparently speaking

loudly during the testimony of other witnesses. When Mother testified at the hearing, her

responses to questions were often rambling, off topic, and/or difficult to believe. For example,

she made unrelated and odd references to her neighbor killing cats and the doctors at the hospital

blackmailing her family. Rather than stating that she did not remember why she was found in

the marsh before she was hospitalized, she attempted to explain the incident in a manner that was

almost incoherent. Notably, none of her testimony or any of the evidence before the trial court

demonstrated that Mother’s mental health problems were under control or that she had the ability

to provide her children with a suitable home.

       {¶18} Regarding the children’s wishes, there was evidence before the trial court that the

children missed Mother and wanted to return to her home. The guardian ad litem further

explained, however, that the children worry about Mother being able to take care of herself and

that they seem to want to take care of her.

       {¶19} By the time of the hearing, D.T., J.T., and R.T. had been living outside Mother’s

custody for more than two years. D.T. had recently been placed with the paternal grandparents

and J.T. and R.T. had been living with a maternal aunt throughout this case. All three children

were living in structured and appropriate environments with their respective caregivers, who

were committed to maintaining visits between all three children.

       {¶20} The children were in need of a legally secure permanent placement and Mother

was not able to provide them with a stable home. Several witnesses testified about the suitability

of the proposed custodians and their willingness to provide the children with permanent homes.
                                                 7


Consequently, the trial court reasonably concluded that it was in the best interests of the children

for D.T. to be placed in the legal custody of his paternal grandparents and J.T. and R.T. to be

placed in the legal custody of their aunt. Mother’s assignment of error is overruled.

                                                III.

       {¶21} Mother’s assignment of error is overruled. The judgment of the Lorain County

Court of Common Pleas, Juvenile Division, is affirmed.

                                                                               Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Lorain, State of Ohio, to carry this judgment into execution. A certified copy of

this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                       JULIE A. SCHAFER
                                                       FOR THE COURT
                                          8


CARR, P. J.
MOORE, J.
CONCUR.


APPEARANCES:

NICHOLAS J. HANEK, Attorney at Law, for Appellant.

DENNIS P. WILL, Prosecuting Attorney, and FAYE SUTTON, Assistant Prosecuting Attorney,
for Appellee.